PoeeenbaRGER, Judge,

(concurring):

Having found no authority, giving an action at law for a mere breach of a trust, securing only an equitable interest in land,' such as the evidence here,' viewed in one of its aspects, discloses; and regarding the legal remedy as being wholly inconsistent with the rights of the parties, considered as trustee and cesiui que trust; I am constrained to dissent from so much of the opinion and decision as declare the legal remedy appropriate and applicable. In my opinion, Seymour v. Freer, 8 Wall. 202, asserts no such doctrine. As the land in'that case had been converted into money by the execution of the trust to the extent of sale, so that the legal and equitable titles of the plaintiff might be regarded as having reunited, the majority of the court could consistently say the plaintiff could have sued at law for the money. As Mr. Justice Field denied the existence of any trust relation or equitable title, regarding the contract as one for services only, of course, he could well say an action at law was appropriate. In that view of the case, it was the only remedy.
*433If there is an equitable title in the plaintiff and nothing more, the law does not recognize it. In the eye of the common law, it is nothing. It exists only in the contemplation of a court of equity. Breach of the trust, therefore, deprives the plaintiff of no right, known to a court of law or recognized by it. Legally no injury or wrong has been done.
Allowance of the legal remedy alters the contract the parties made. Indeed, it virtually makes a new contract for the parties. Jones never promised to pay a commission of $7.50 per acre, under any circumstances, out of his own pocket. Mankin was to receive his money out of the proceeds of the land, not from Jones personally. Limitation of his redress to the equity court preserves, continues and executes this contract, without extending it — gives him exactly what he bargained for and no more.' Allowance of the legal remedy treats the obligation as.a personal one in all respects. It enables Mankin to sue Jones precisely as if he had promised to pay the money the former seeks, out of his own pocket and at all hazards. Even courts of equity deny the power to make contracts for parties where justice and good conscience seem to demand it.
Nor do I think Jones can be treated in a court of law as having purchased the interest of the plaintiff in the land. The same general principle applies here. In the view of a court of law, Jones takes nothing from him in withholding or refusing to yield that interest. It is a thing unknown to the law. The principles applicable to waiver of a tort have no application. In all such cases, a legal right, not a mere equitable one, is invaded, and, upon it, the law founds a promise. Here it cannot do so on that principle, for there was no legal right in the plaintiff.
If the land had been sold, the right of the plaintiff to sue at law would be plain. Then the purpose of the trust, that for which the legal and equitable titles were separated, would have' been fully accomplished, the trust ended and the legal and equitable titles reunited. The defendant would then have had money in his hands belonging to the plaintiff. The many cases,' illustrating this principle, need not be cited, as a little -investigation will readily disclose them.
Subject to the exception here indicated, I concur in the de-' cisión. ■ '